Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 9-11 and 16 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by NPL, “How to Create and Manage Multiple Twitter Accounts” by Lance Whitney, dated 21 January, 2019, hereinafter Whitney.

Regarding claim 1, Whitney teaches a method comprising: 
receiving, by a social networking system, a first request to create a first user account, the first request comprising a unique identifier associated with a user (Whitney page 3 provides for “Create a Twitter Account on the Web” which provides for how to sign up for an account, “Open Twitter.com, but instead of signing in like normal, click the Sign Up button. Enter your name; this can be whatever you want, but Twitter will ultimately design a username based on it. Then enter either a phone number or email address, and click Next on the top-right”); 
creating, by the social networking system, the first user account associated with the unique identifier (Whitney page 3 provides for “Create a Twitter Account on the Web” which provides for how to sign up for an account, “Open Twitter.com, but instead of signing in like normal, click the Sign Up button. Enter your name; this can be whatever you want, but Twitter will ultimately design a username based on it. Then enter either a phone number or email address, and click Next on the top-right”); 
receiving, by the social networking system, a second request to create a second user account, the second request comprising the unique identifier associated with the user (Whitney page 9 provides for “Add Another Account” which provides for creating a second account, “This is where you will have the opportunity to create a new Twitter account or link an existing one. If you still only have one account, tap Create a new account. Twitter will request the same information it does when creating an account on the desktop”, wherein the account being created from the profile of an existing account provides for being associated with the same unique identifier with the user); 
and creating, by the social networking system, the second user account associated with the unique identifier (Whitney page 11 provides for “Using Multiple Accounts on the Web” which provides “Once you have set up your second account, it's time to figure out how to juggle two Twitter accounts at once…”; Whitney provides for “Using Multiple Accounts on Mobile” which provides “Switching between accounts is easier on mobile. Open the app and sign into one account. Tap your profile icon and then tap the ellipsis/down arrow icon. Select "Add an existing account" to link your second Twitter account to your phone. Once you sign in, you should see multiple accounts listed in the app, and you can switch between them as much as you want”).

Create a Twitter Account on the Web” which provides for how to sign up for an account, “Open Twitter.com, but instead of signing in like normal, click the Sign Up button. Enter your name; this can be whatever you want, but Twitter will ultimately design a username based on it. Then enter either a phone number or email address, and click Next on the top-right”).

Regarding claim 3, the method of claim 1, wherein the first user account has a first username and the second user account has a second username, the second username being different from the first username (Whitney page 12 illustrates two different Twitter handles (i.e. username) for the same user Lance Whitney, the first one is @lancewhit and the second one is @AmazingLanceMan).

Regarding claim 9, this claim contains limitations found within that of claim 1, and the same rationale of rejection applies, where applicable.
Regarding claim 10, this claim contains limitations found within that of claim 2, and the same rationale of rejection applies, where applicable.
Regarding claim 11, this claim contains limitations found within that of claim 3, and the same rationale of rejection applies, where applicable.
Regarding claim 16, this claim contains limitations found within that of claim 1, and the same rationale of rejection applies, where applicable.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5, 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over NPL, “How to Create and Manage Multiple Twitter Accounts” by Lance Whitney, dated 21 January, 2019, hereinafter Whitney, in view of Albertine et al (US 2018/0336644).

Regarding claim 4, Whitney teaches the method of claim 1 including creating a second user account, but Whitney does not explicitly teach receiving a selection of a content item from the first user account to copy to the second user account.
However, in a similar field of endeavor, Albertine teaches receiving a selection of a content item from the first user account to copy to the second user account (Albertine [0062] provides “…a user can selectively transfer information from one social media alias to another”, wherein each alias can be interpreted as a different profile/account).
One of ordinary skill in the art would be motivated to utilize the teachings of Albertine in the Whitney system separating different usage of social media such as personal and professional (Whitney 

Regarding claim 5, Whitney teaches the method of claim 1 including creating a second user account but Whitney does not explicitly teach receiving a selection of a third user account followed by the first user account to also be followed by the second user account, the third user account being unassociated with the unique identifier.
However, in a similar field of endeavor, Albertine teaches receiving a selection of a third user account followed by the first user account to also be followed by the second user account, the third user account being unassociated with the unique identifier (Albertine [0055] provides “…the user’s associates need not be mutually exclusive between social media aliases” wherein this provides that the user can select the same associates (i.e. third user account unassociated with the unique identifier), under both aliases (i.e. profile/account)).
One of ordinary skill in the art would be motivated to utilize the teachings of Albertine in the Whitney system separating different usage of social media such as personal and professional (Whitney page 2).  Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to arrive at the above-claimed invention.

Regarding claim 12, this claim contains limitations found within that of claim 4, and the same rationale of rejection applies, where applicable.
Regarding claim 17, this claim contains limitations found within that of claim 5, and the same rationale of rejection applies, where applicable.

Allowable Subject Matter
Claims 6-8, 13-15 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHRAT RASHID whose telephone number is (571)272-5372. The examiner can normally be reached 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia L Dollinger can be reached on 571-272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/I.R/Examiner, Art Unit 2459